Citation Nr: 1751541	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  07-09 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic right wrist pain (unknown etiology); status post carpal tunnel syndrome release (right wrist disability).

2.  Entitlement to a rating in excess of 20 percent for chronic left wrist pain (unknown etiology); status post carpal tunnel syndrome release; status post ganglion (left wrist disability).

3.  Entitlement to total disability based on individual unemployability (TDIU) prior to March 1, 2004.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to June 1980 and from June 1983 to December 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affair (VA) Regional Office (RO) in Oakland, California.

The Board remanded this case for additional notice and development in April 2009 and again in March 2014 and March 2017 for in part, a VA examination. The examination was not complete and jurisdiction has returned to the Board. 


FINDINGS OF FACT

1.  As directed within the March 2014 Board remand, the RO afforded the Veteran a VA examination, but it was inadequate for rating purposes. 

2.  The Veteran was offered an additional examination in March 2016, failed to appear, but claimed to have never received notice. 

3.  The Veteran was given another examination date for which she failed to appear, but as it was unclear whether she received notice, the Board granted her good cause in March 2017 and ordered the examination be rescheduled. 

4.  Thereafter, the RO again initiated another VA examination request at a facility closer to the Veteran's residence; however, the examination request was cancelled in May 2017 after the Veteran failed to RSVP for an examination date.  
5.  Neither the Veteran nor her representative has asserted that the Veteran failed to receive the most recent VA correspondence, submitted a statement of good cause for her failure to RSVP for the examination, or expressed a willingness to report for a new VA examination in connection with the claims for increase.  


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 20 percent for chronic right wrist pain (unknown etiology); status post carpal tunnel syndrome release is denied as a matter of law. 38 C.F.R. § 3.655 (2016).  

2.  Entitlement to a rating in excess of 20 percent for chronic left wrist pain (unknown etiology); status post carpal tunnel syndrome release; status post ganglion, is denied as a matter of law. 38 C.F.R. § 3.655 (2016).  

3.  A TDIU rating prior to March 1, 2004 is denied as a matter of law. 38 U.S.C.A. 38 C.F.R. § 3.655 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran failed to appear for her VA examination and therefore her claims for increased ratings must be denied. 

When entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(a) (2016).  When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  The Board notes that a claim for a TDIU rating is a claim for increase.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  However, VA's duty to assist is not always "a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining relevant evidence.  Id.  Additionally, in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process, such as notice regarding scheduled VA examinations.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2016).  

In March 2014, the Board remanded the claims of entitlement to increased ratings for the bilateral wrist disorders for the purpose of scheduling a VA examination.  Although an examination addressing the severity of the wrist disorders was conducted in August 2014, it was later determined by the RO that further examination was needed before returning the appeal to the Board.  Specifically a November 2015 VA examination request found that a peripheral nerves examination was needed due to the following contentions raised:  "chronic left wrist pain of unknown etiology, status post carpal tunnel release and status post ganglion connected chronic right wrist pain of unknown etiology status post carpal tunnel release."  
 
The Veteran was scheduled for a VA examination in connection with her increased-rating claims initially on March 7, 2016.  She failed to report for the examination; however a March 17, 2016 VA Form 27-0820, Report of General Information, disclosed that she was contacted by phone and indicated that she did not receive notice of the examination.  She also clarified that although she had a street address, she could receive mail only at a Post Office box address, which VA is shown to have on record (although the name of the town the P.O. Box was located in was misspelled in the March 17, 2016 VA Form 27-0820, Report of General Information).  The Veteran expressed willingness to attend an examination if she received notice.  

Later, on March 18, 2016, the RO sent the Veteran generic notice advising her that it had asked the VAMC closest to her to schedule an examination.  The correspondence indicated that the Veteran would be notified of the date, time, and place by the VAMC, and also advised her of the possible consequences for failure to appear without good cause.  A few weeks later on April 4, 2016, a Failure to Report (FTR) notice and invoice was generated advising VA that the Veteran failed to report to the VA examination that day.  The period of time between this initial letter and the FTR notice was slightly over two weeks (including weekends).  The March 2017 Board found that there was no evidence of when or even if the Veteran was notified of the actual date and time for the VA examination.  The Board then remanded the claims to allow the Veteran another opportunity to attend a VA examination.

The Board informed the Veteran that if she failed to report for a scheduled examination again without good cause, no further examination would be provided, noting that VA's duty to assist in developing facts and evidence in conjunction with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The record reflects that in a May 19, 2017 e-mail, the VAMC notified the RO that the Veteran had failed to RSVP for the examination.  In August 2017, the RO issued a supplemental statement of the case (sent to the P.O. Box) wherein it informed the Veteran of her failure to report for the examination and that she had not offered any reason for the failure to report.  It added, "Therefore, showing good cause for not reporting is not considered" and that "evidence expected from this examination, which might have been material to the outcome of your claim, could not be considered."  The RO informed the Veteran that the failure to report for a VA examination in connection with a claim for increase results in a denial.  

The evidence does not show that the supplemental statement of the case was returned as undeliverable.  Thus, the Veteran is presumed to have received it, and she was put on notice that she could and should submit evidence of good cause for her failure to respond to the VAMC's letter and informed the Veteran that the examination had the potential to provide instrumental evidence.  Moreover, neither the Veteran nor her representative have provided good cause for the Veteran's failure to RSVP for the requested VA examination or expressed a willingness to report for a new VA examination in connection with the claims for increase.  

Given the above, the Board is satisfied that the Veteran received notice regarding the examination request and failed to respond without good cause.  See 38 C.F.R. § 3.655. Therefore, the Veteran's increased rating claims on appeal must be denied as a matter of law.  See 38 C.F.R. § 3.655(b); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).The Board informed the Veteran of this outcome in the March 2017 remand.


ORDER

Entitlement to a rating in excess of 20 percent for chronic right wrist pain (unknown etiology); status post carpal tunnel syndrome release is denied as a matter of law.

Entitlement to a rating in excess of 20 percent for chronic left wrist pain (unknown etiology); status post carpal tunnel syndrome release; status post ganglion is denied as a matter of law.

Entitlement to a TDIU rating prior to March 1, 2004 is denied as a matter of law.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


